IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-40353
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RAMON CASAREZ-HERRERA,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. B-99-CR-486-1
                         --------------------
                           December 14, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     In this appeal following his guilty-plea conviction for

illegally reentering the United States after having been

deported, in violation of 8 U.S.C. § 1326(a) and (b)(2), Ramon

Casarez-Herrera argues that a prior felony conviction is an

element of the offense of illegal reentry, and that because this

element was not included in his indictment, his sentence should

be vacated and he should be resentenced under a maximum term of

two years.     Casarez acknowledges that in Almendarez-Torres v.

United States, 523 U.S. 224, 226-27 (1998), the Supreme Court

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40353
                                -2-

held that a prior felony conviction under 8 U.S.C. § 1326(b)(2)

was merely a sentencing factor and thus need not be included in

the indictment.   He notes that in its subsequent decision in

Apprendi v. New Jersey, 120 S. Ct. 2348, 2362 (2000), however,

the Supreme Court stated that it was arguable that Almendarez-

Torres was decided incorrectly.

     In light of the clear precedent of Almendarez-Torres,

Casarez has failed to show error, plain or otherwise, in his

indictment or sentence.   See United States v. Dabeit,    F.3d

(5th Cir., Oct. 30, 2000, No. 00-10065) 2000 WL 1634264 at *4.

The judgment of the district court is

     AFFIRMED.